DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: in line 2, a first housing section should be corrected as “a first housing section,”. Comma is missing at the end of the limitation, and should be corrected as shown above. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 16, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al. US 2019/0170914 in view of Aschwanden et al. US 2016/0259094.
Regarding claim 1, Fuller teaches optical device (at least in Fig. 1 and Fig. 5: module 100 or 500), comprising: a first housing section (112), a cover (612) element connected to the first housing section (112), a transparent and elastically expandable membrane (Fig. 5 or 6: flexible lens 616 having the flexible membrane 617) which is arranged in said first housing section, a container having a volume (the entire inner space or volume of the flexible lens 618), wherein the membrane forms part of the container (as shown in Fig. 5 and 6: flexible lens forms a container to hold the fluid 618 within the flexible membrane 617), and a transparent fluid residing in said volume of the container (para [0051] and Fig. 6B: depicts fluid 618 within the 
Fuller fails to teaches a lens shaping part that is in contact with the membrane for defining a curvature-adjustable area of the membrane, which area faces said cover element, wherein said container is arranged in said first housing section, and an actuator means that is designed to move the lens barrel with respect to the first housing section in an axial direction so as to exert a force on said membrane via the lens shaping part for adjusting the pressure of the fluid residing inside the volume and therewith a curvature of said area.
In the same field of endeavor, Aschwanden teaches a lens shaping part that is in contact with the membrane for defining a curvature-adjustable area of the membrane and an actuator to 
Regarding claim 2, the combination of Fuller and Aschwanden teaches optical device according to claim 1, and Aschwanden further teaches characterized in that the actuator means is further designed to one of: moving the lens barrel together with the first housing section and said container parallel to said plane; tilting the lens barrel with respect to the first housing section about a rotation axis running parallel to said plane so as to exert a force on said membrane via the lens shaping part that deforms the container in order to deflect light traveling through the container (para [0059] and [0065]).
Regarding claim 3, the combination of Fuller and Aschwanden teaches optical device according to claim 1, and Aschwanden teaches characterized in that the container (V) comprises a circumferential wall member (300) to which said membrane (10) is connected.
Regarding claim 4, the combination of Fuller and Aschwanden teaches optical device according to claim 3, and Aschwanden teaches characterized in that the wall member (301) is formed as a bellows (30) comprising at least one circumferential crease (32) (Fig. 13).
Regarding claim 5, the combination of Fuller and Aschwanden teaches optical device according to claim 3, and Aschwanden further teaches characterized in that the lens shaping part (11). The combination of Fuller and Aschwanden does not specifically teach the lens shaping In re Japiske, 86 USPQ 70 (CCPA 1950).
Regarding claim 6, the combination of Fuller and Aschwanden teaches optical device according to claim 1, and Aschwanden further teaches characterized that the membrane (10) is connected to the lens barrel (Fig. 16: 51) wherein the membrane (10) is arranged between the lens barrel (51) and the lens shaping part (as shown in Fig. 30: the lens shaping part 11 is on top of the membrane 10).
Regarding claim 7, the combination of Fuller and Aschwanden teaches optical device according to claim 1, and Aschwanden further teaches characterized in that the lens shaping part (at least in Fig. 13: lens shaping part 11). The combination of Fuller and Aschwanden fails to teach the lens shaping is connected to the cover element, wherein particularly the lens shaping part protrudes from an inside of the cover element towards the membrane. However, Language in an apparatus or product claim directed to the rearrangement of parts, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).
Regarding claim 8, the combination of Fuller and Aschwanden teaches optical device according to claim 3, and Aschwanden further teaches characterized in that the container comprises a rigid transparent element connected to the wall member and facing said membrane, wherein said fluid is arranged between the rigid transparent element and the membrane (Fig. 34: depicts transparent bottom glass 21 connected to the wall 411 of membrane 10, and fluid F arranged between the transparent 21 and membrane 10).
Regarding claim 9, the combination of Fuller and Aschwanden teaches optical device according to claim 8, and Aschwanden further teaches characterized in that said rigid transparent element is connected to the lens barrel (Fig. 33 depicts the rigid transparent element 21 and Fig. 16 teaches all the optical element including the transparent element 21 connected with in the lens carrier 50).
Regarding claim 10, the combination of Fuller and Aschwanden teaches optical device according to claim 8, and Aschwanden further teaches characterized in that said rigid transparent element forms a lens (Fig. 34: cover 21 is part of the lens device 1).
Regarding claim 11, the combination of Fuller and Aschwanden teaches optical device according to claim 9, and Aschwanden further teaches characterized in that said rigid transparent element is arranged in a central opening surrounded by the lens barrel and particularly forms a first lens of a lens stack that is arranged in said opening and held by the lens barrel (as shown in Fig. 13: the cover 20/21 is arranged in the opening to let light to the optical device 1, and lens stack 51 arranged in the opening below the cover 20/21).
Regarding claim 12, the combination of Fuller and Aschwanden teaches optical device according to claim 8, and Aschwanden fails to teach characterized in that said rigid transparent element comprises a protrusion protruding towards said membrane. However, Fig. 33 depicts that the lens shaping member 11 can be arranged in different location with respect to the rigid transparent 21. Examiner noticed that the claim deals with a language in an apparatus or product directed to the rearrangement of parts, and it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).
Regarding claim 13, the combination of Fuller and Aschwanden teaches optical device according to claim 3, and Aschwanden teaches characterized in that the container comprises a further membrane that is connected to the wall member and faces said membrane, wherein said 
Regarding claim 14, the combination of Fuller and Aschwanden teaches optical device according to claim 13, and Aschwanden teaches characterized in that the optical device comprises a further lens shaping part that is in contact with the further membrane for defining a curvature-adjustable area of the further membrane, which area faces the lens barrel (Fig. 33: depicts plurality of lens shaping part 11a and 11b).
Regarding claim 16, the combination of Fuller and Aschwanden teaches optical device according to claim 13, and Aschwanden further teaches characterized in that the optical device comprises a support member (Fig. 13: 70) for supporting the wall member (300), which is particularly formed as a support ring (Fig. 16: depicts structure 70 forming ring), wherein the support member (70) is connected to the lens barrel (50) (see Fig. 16) and protrudes from the lens barrel towards the wall member (see Fig. 16: support 70 and carrier 50).
Regarding claim 17, the combination of Fuller and Aschwanden teaches optical device according to claim 1, characterized in that for moving the lens barrel along the axial direction and/or for tilting the lens barrel (para [0113]), the actuator means comprises at least three magnets, and at least three coils for receiving an electrical current, wherein said coils are attached to the lens barrel, and wherein the magnets are in proximity to said coils (para [0113-0116]).
Regarding claim 19, the combination of Fuller and Aschwanden teaches optical device according to claim 1, and Aschwanden further teaches characterized in that said cover element 
Regarding claim 20, the combination of Fuller and Aschwanden teaches optical device according to claim 1, and Aschwanden further teaches characterized in that said cover element (20) comprises a protrusion (406) protruding towards said membrane (10) (see Fig. 31).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller and Aschwanden as applied to claim 1 above, and further in view of Wang et al. US 2010/0276492.
Regarding claim 15, the combination of Fuller and Aschwanden teaches optical device according to claim 14, and but fails to teaches characterized in that the further lens shaping part is connected to the lens barrel and protrudes from the lens barrel towards the further membrane.
In the same field of endeavor, Wang teaches a lens shaping member (116 and 74) connected to the lens barrel (60) (see Fig. 11) towards the membrane (12). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical device of Fuller and Aschwanden by utilizing the claimed configuration of the lens shaping part as taught by Wang for the purpose of imparting a force to the deformable membrane. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuller and Aschwanden as applied to claim 1 above, and further in view of Karp et al. US 2019/0072836.
Regarding claim 18, the combination of Aschwanden teaches optical device according to claim 1, except for characterized in that said cover element forms an integral part of a cover element of a housing of a mobile phone.
In the same field of endeavor, Karp teaches a cover element forms an integral parts of a cover element of a housing of mobile phone (Figs. 2A-2B, Figs. 3A-3B and Figs. 4A-4B and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872